UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5048



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VAN ROBALA GARRETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00059-RBS)


Submitted:   April 30, 2007                   Decided:   May 25, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Gay, GAY & CIPRIANO, P.C., Virginia Beach, Virginia, for
Appellant. Joseph L. Kosky, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Van    Robala      Garrett    pled    guilty     to    violating       his

supervised release and was sentenced to twenty-four months of

imprisonment. On appeal, counsel has filed a brief under Anders v.

California,     386   U.S.    738   (1967),    alleging    that    there    are    no

meritorious claims on appeal but raising the following issue:

whether Garrett’s sentence was erroneous.                 Because we find that

Garrett’s sentence is not plainly unreasonable,                  United States v.

Crudup,   461    F.3d   433,    437     (4th   Cir.   2006)      (stating   review

standard), cert. denied, 127 S. Ct. 1813 (2007), this claim fails.

    We have examined the entire record in this case in accordance

with the requirements of Anders, including the issues raised in

Garrett’s pro se supplemental brief, and find no meritorious issues

for appeal.     Accordingly, we affirm.         We deny Garrett’s motion to

relieve his counsel.         This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.            If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument because the facts and          legal   contentions are        adequately




                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -